Per Curiam.
Decedent G. Peter Van Zandt was admitted to practice by this Court in 1975. He maintained an office for the practice of law in the City of Binghamton, Broome County. Decedent died suddenly on July 6, 2008 intestate and without any plan in place for the continuity of his solo practice.
The Broome County Bar Association moves for an order appointing it as interim limited custodian of the files and property of decedent’s clients for the specific and limited purpose of identifying and formally notifying clients of decedent’s death in order to protect the interests of his clients, pending appointment of an administrator of the estate. The Committee on Professional Standards does not oppose the motion and states that the limited requested relief would serve to protect the public. According to the Broome County Bar Association, the attorney for decedent’s surviving children also welcomes the interim relief sought by it.
Under the particular circumstances presented and as an exercise of this Court’s inherent powers of supervision of the bar, we grant the requested relief.
Cardona, P.J., Carpinello, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the motion by the Broome County Bar Association is granted; and it is further ordered that the Broome County Bar Association is appointed as interim limited custodian of the files and property of the clients of decedent attorney G. Peter Van Zandt for the specific and limited purpose of identifying and formally notifying decedent’s clients of decedent’s death in order to protect the interests of his clients, pending appointment of an administrator of decedent’s estate.